Citation Nr: 9935118	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
July 1958.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, that denied the veteran's 
claim for entitlement to service connection for narcolepsy.

A video conference hearing was held in July 1999, with the 
veteran in Atlanta, Georgia, and before Jack W. Blasingame, 
sitting in Washington, D.C., who is the Board member 
rendering the determination in this claim and was who 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  A 
transcript of the hearing was prepared and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed as suffering from 
narcolepsy.

3.  Medical evidence etiologically linking the veteran's 
narcolepsy with his military service has not been presented.



CONCLUSION OF LAW

The claim for entitlement to service connection for 
narcolepsy is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board requesting service 
connection for narcolepsy.  Narcolepsy is the "recurrent, 
uncontrollable, brief episodes of sleep, often associated 
with hypnagogic hallucinations, cataplexy, and sleep 
paralysis."  Dorlands Illustrated Medical Dictionary 1098 
(27th ed. 1988).  [The Board has considered whether it should 
provide the veteran with notice and an opportunity to respond 
to the reference in Dorland's Illustrated Medical Dictionary 
1098 (27th ed. 1988) relating to narcolepsy before entering a 
final decision.  The reference to Dorland's Illustrated 
Medical Dictionary is merely to provide a definition of the 
term in question.  The Board is not relying on this 
definition as a basis for deciding this appeal.  
Consequently, the Board believes there is no need to provide 
the veteran with notice and an opportunity to respond to the 
reference in Dorland's Illustrated Medical Dictionary 1098 
(27th ed. 1988) relating to narcolepsy prior to entering a 
final decision.

The veteran contends that his narcolepsy began shortly after 
entered onto active duty and has continued to the present.  
He maintains that after his discharge in 1958, he has been 
seen by various doctors who have treated him continuously for 
this condition.  The RO denied his request and he appealed. 

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has observed that the statutory 
prerequisite of submitting a "well-grounded" claim 
"reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for narcolepsy.

The Board concedes that the veteran now suffers from 
narcolepsy.  He has provided documentary evidence that he has 
been diagnosed with such a condition, and said documents do 
show recent treatment for this disability.  However, in order 
to grant service connection for a specific disease, 
disability, or condition, it is not enough to merely have a 
condition now.  There must be a medical link between the 
present condition and the veteran's military service.  After 
a review of the record, the Board believes that this 
relationship has not been established.

The appellant claims that while in service, he was diagnosed 
with and treated for narcolepsy.  Unfortunately, it appears 
that the veteran's service medical records have been lost or 
destroyed, and thus, the VA and the Board can not confirm the 
veteran's assertions.  When a veteran's records have been 
destroyed, the VA has an obligation to search for alternative 
medical records that support the veteran's case.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA regulations further provide that 
where there is a lack of service medical records, service 
connection may be shown through other evidence.  Smith v. 
Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) 
(1999).  This evidence may be private medical records showing 
treatment of the claimed disability, "buddy" statements, 
and personal testimony.

The only statements that the veteran has submitted to support 
his claim have been his own.  He has not provided written 
statements by others who may have known the veteran in 
service or shortly thereafter.  Such statements would help 
bolster the veteran's claim that he began experiencing 
narcolepsy while he was in service.

With respect to the statements given by the veteran, the 
Board notes that these statements do not corroborate one 
another.  That is, during his testimony before the Board, the 
veteran stated that he did not suffer from narcolepsy prior 
to his entry onto active duty.  Moreover, he further said 
that he developed the condition instantaneously and without 
warning.  Additionally, he said that he continued in his 
military occupational specialty, that of a munitions 
specialist, and that he would fall asleep while performing 
his duties.  Board Transcript, Pages 2-6, July 27, 1999.  
Yet, when the veteran appeared before a VA doctor in May 
1997, the veteran did not say that his narcolepsy began while 
he was in service.  He stated that it began when he was 17 
years old or before his enlistment.  

While all of these statements were made in the sincere belief 
that the veteran's service caused his narcolepsy or that it 
began while he was in service, he is not qualified to make 
such an assumption or draw such a conclusion.  King v. Brown, 
5 Vet. App. 19 (1993).  The veteran does not have the medical 
training that would qualify him as an expert; therefore, he 
may not be permitted to make such a conclusion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  More importantly, these 
statements do not address, in detail, the status of the 
veteran's narcolepsy from 1958 onward, thus providing little 
probative evidence with regard to chronicity and continuity 
of the veteran's condition since service.  

The Board also notes that these statements do not explain why 
the US Air Force did not discharge him immediately as 
medically unfit for duty in the first few days of his 
enlistment if his condition began when he said it did.  
Additionally, these statements do not clarify why the US Air 
Force considered him fit for duty even though he could fall 
asleep at any time, without notice to his superiors.  
Finally, these same contentions do not justify the lack of 
medical treatment documents unproffered by the veteran.  In 
other words, the Board does not believe the veteran and finds 
his statements incredible and nonsupportive of his claim.

Hence, the Board finds that the evidence does not support his 
claim.  The Board acknowledges that the veteran now suffers 
from narcolepsy.  However, despite his contentions that his 
disability is somehow related to, started in, or was caused 
by his military service, medical evidence in support of those 
contentions has not been offered.  None of the proffered 
post-service medical records have attributed the veteran's 
condition to the veteran's military service or to any 
incidents therein.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury or disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  The only 
evidence to support his contentions are his assertions.  In 
essence, the veteran has not provided any credible medical 
statements or records that would etiologically link his 
narcolepsy with his military service.  Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate the current 
neurological disability with his military service do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the issue of 
entitlement to service connection for narcolepsy is not well-
grounded, the claim fails, and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).


ORDER

Entitlement to service connection for narcolepsy is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

